20Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statement submitted by Applicant on April 22nd, 2022 has been received and fully considered.

Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on 29th, 2022 is acknowledged.

Claims 1-14 are pending.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by THURIES et al. (U.S. Patent Application Publication No. 2019/0384884).
Regarding claims 1, 12-13 of the present application, THURIES et al. discloses in Figures 1-3A “An integrated circuit comprising: 
a bottom tier [T1] containing only logic cells, or a mixture of logic cells and some macros (LOGIC + MACROS)) and to have one or more other tiers [T2, T3] containing only macros (claimed memory macro unit) (paragraph [0062]; 
one or more through silicon vias (TSVs) [208] (paragraph [0057] at least partially coupled through the memory macro unit.”
Regarding claim 14 of the present application, THURIES et al. discloses in Figure 2 “the integrated circuit is formed through face-to-face wafer stacking, face-to-back wafer stacking, or monolithic 3D integration.” (paragraphs [0055], [0063]).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over THURIES et al. in view of DENG et al. (U.S. Patent Application Publication No. 2012/0014195).
See description of THURIES et al. in paragraph 6, supra.  THURIES et al. does not show the array, the word line decoder, the control circuitry, the input/output circuitry.
Regarding claim 2 of the present application, DENG et al. discloses in Figure 1 a static random access memory device includes “one or more row decoder [100] (claimed word-line decoder blocks); one or more memory arrays [102] coupled to the one or more word-line decoder blocks [100]; control and text circuit [104] (claimed control circuitry) coupled to the one or more word-line decoder blocks [100] and the one or more memory arrays [102]; respective column decoder and input/output circuit [106] (claimed input/output (I/O) circuitry) for each of the one or more memory arrays [102], wherein each of the I/O circuitry [106] comprises sense amplifier circuitry, a pre-charge circuit, a column multiplexer, and input and output latches” (paragraph [0017]).
It would have been obvious to a person of ordinary skill in the art at the time the effective filing date of the present application to modify the 3D circuit of THURIES et al. by providing the memory array, the row decoder, the control circuit, the column decoder and input/output circuit of DENG et al.
The rationale is as follows:  A person of ordinary skill in the art would have been motivated to provide the 3D circuit with the memory array, the row decoder, the control circuit, the column decoder and input/output circuit to perform the access operations of the memory device.

Regarding claim 3 of the present application, THURIES et al. discloses “the one or more TSVs [208] are positioned vertically through perpendicular to the memory macro unit.” (paragraph [0057]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over THURIES et al. in view of DENG et al. further in view of METRAS et al. (U.S. Patent Application Publication No. 2019/0385995).
See description of THURIES et al. in paragraph 6, DENG et al. in paragraph 8, supra.  THURIES et al. and DENG et al. do not disclose the TSVs are configured to transmit power, ground, I/O signals or address pre-decoding signals.
METRAS et al. discloses a 3D integrated circuit comprising one or more macro circuits and interconnection vias [110] (claimed TSVs) positioned in the spaces between the macro cells, wherein one or more of the interconnection vias [110] is coupled to a supply voltage rail for supplying a supply voltage such as VDD or GND (paragraph [0054]).
It would have been obvious to a person of ordinary skill in the art at the time the effective filing date of the present application to use the TSVs to transmit the supply voltages as METRAS et al. discloses.
The rationale is as follows: A person of ordinary skill in the art to use the TSVs to transmit the supply voltages to the circuits in the memory device.

Claims 4, 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LEE, KNICKERBOCKER, WUU et al., VENTRONE et al. are cited to show integrated circuits having macros circuits and TSVs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827